Exhibit 99.2 The collateral currently pledged to the Senior Secured $3 billion debt facility consists of assets and international equity. The assets consist primarily of operating leases of $3,928 million and receivables of $13,032 million. Equity values of $10.8 billion are based upon capital account balances according to the Company's general ledger and are reflected at the appropriate pledged percentages. The collateral that is proposed to be pledged for the expansion facility consists primarily of operating leases of $3,586 million and receivables of $8,069 million. All values were calculated as of August 31, 2009 on an entity-by-entity basis with adjustments made, as necessary, to isolate only pledged assets and equity. August 2009 Balances ($ s in millions) Potential Collateral to Pledge for Expansion Senior Secured Facility Pledged Collateral Finance Receivables Operating Leases Asset Total Finance Receivables Operating Leases Asset Subtotal Int. Equity Total Air $ - $ 2,336 $ 2,336 $ 707 $ 984 1,691 $ 5,684 $ 7,375 Rail - 1,250 1,250 - 2,736 2,736 16 2,752 Corporate Finance 4,062 - 4,062 8,010 113 8,123 576 8,699 Vendor Finance - - - 3,116 95 3,211 1,646 4,857 Corporate - 2,843 2,843 Trade Finance 3,298 - 3,298 535 - 535 2 537 Student Lending 709 - 709 664 - 664 - 664 Total $ 8,069 $ 3,586 $ 11,655 $ 13,032 $ 3,928 $ 16,960 $ 10,767 $ 27,727 (1) Assets are listed at carrying value as of 8/31/09. (2) Corporate equity relates to the equity in holding companies, per the general ledger, where underlying subsidiaries hold assets that cross multiple business segments.
